Citation Nr: 0730195	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  01-02 579	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The Board of Veterans' Appeals (Board) entered a decision on 
this matter in January 2003.  That matter was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court dismissed the appeal in view of the death of the 
veteran and referred the matter back to the Board.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1949 to June 1952. 

2.	In May 2007 the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, New York, New York, 
that the appellant died in September 2003.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


